Case 18-07521        Doc 32     Filed 02/27/19     Entered 02/27/19 08:28:44          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-07521
         Trimaine Wilson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/15/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 05/18/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,199.98.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-07521        Doc 32     Filed 02/27/19        Entered 02/27/19 08:28:44              Desc         Page 2
                                                     of 4



 Receipts:

         Total paid by or on behalf of the debtor                      $0.00
         Less amount refunded to debtor                                $0.00

 NET RECEIPTS:                                                                                            $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                         $0.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $0.00

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim        Claim         Principal       Int.
 Name                                   Class   Scheduled      Asserted     Allowed          Paid          Paid
 COOK COUNTY TREASURER              Secured           593.00           NA             NA           0.00        0.00
 EXETER FINANCE CORP                Secured       32,642.00            NA             NA           0.00        0.00
 MBB/MEDICAL PAYMENT DATA           Unsecured          75.00           NA             NA           0.00        0.00
 MBB/MEDICAL PAYMENT DATA           Unsecured          65.00           NA             NA           0.00        0.00
 MBB/MEDICAL PAYMENT DATA           Unsecured          57.00           NA             NA           0.00        0.00
 MBB/MEDICAL PAYMENT DATA           Unsecured          52.00           NA             NA           0.00        0.00
 MBB/MEDICAL PAYMENT DATA           Unsecured          52.00           NA             NA           0.00        0.00
 MBB/MEDICAL PAYMENT DATA           Unsecured          50.00           NA             NA           0.00        0.00
 NATIONWIDE REC                     Unsecured         360.00           NA             NA           0.00        0.00
 NATIONWIDE CREDIT & CO/MEDICA      Unsecured          25.00           NA             NA           0.00        0.00
 NICOR GAS                          Unsecured      2,400.00            NA             NA           0.00        0.00
 OMEGA RMS/BOSLEY INC               Unsecured      4,473.00            NA             NA           0.00        0.00
 PNC BANK NA                        Unsecured      5,162.00            NA             NA           0.00        0.00
 READY REFRESH                      Unsecured         580.00           NA             NA           0.00        0.00
 SAFE AUTO INSURANCE COMPANY        Unsecured      3,000.00            NA             NA           0.00        0.00
 SECURITY CREDIT SERVIC/APARTME     Unsecured     13,947.00            NA             NA           0.00        0.00
 ATT DIGITAL LIFE/SEQUIUM ASSET S   Unsecured         619.00           NA             NA           0.00        0.00
 STATE COLLECTION SERVI/MEDICAL     Unsecured         375.00           NA             NA           0.00        0.00
 TURNER ACCEP                       Unsecured      8,370.00            NA             NA           0.00        0.00
 VIULLAGE OF FOREST PARK            Unsecured      4,000.00            NA             NA           0.00        0.00
 5/3 BANK CC                        Unsecured      1,692.00            NA             NA           0.00        0.00
 ACCEPTANCE NOW                     Unsecured      5,338.00            NA             NA           0.00        0.00
 ACS/US BANK NATL/BHEA              Unsecured      2,500.00            NA             NA           0.00        0.00
 APOGEE LOUNGE                      Unsecured      2,400.00            NA             NA           0.00        0.00
 ARMOR SYSTEMS CO/MEDICAL PAY       Unsecured         288.00           NA             NA           0.00        0.00
 ARMOR SYSTEMS CO/MEDICAL PAY       Unsecured         107.00           NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-07521        Doc 32      Filed 02/27/19    Entered 02/27/19 08:28:44              Desc         Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim         Claim        Claim         Principal      Int.
 Name                               Class    Scheduled      Asserted     Allowed          Paid         Paid
 ARMOR SYSTEMS CO/MEDICAL PAY Unsecured             82.00           NA             NA           0.00       0.00
 AT&T                            Unsecured      1,400.00            NA             NA           0.00       0.00
 BOBS DISCOUNT FURNITURE         Unsecured      2,800.00            NA             NA           0.00       0.00
 BMO HARRIS BANK                 Unsecured      1,000.00            NA             NA           0.00       0.00
 CAPITAL ONE/POLLACK & ROSEN PC Unsecured       2,687.00            NA             NA           0.00       0.00
 CASTLE CHEVY                    Unsecured      2,400.00            NA             NA           0.00       0.00
 CERTIFIED SERVICES INC/MEDICAL Unsecured          384.00           NA             NA           0.00       0.00
 CERTIFIED SERVICES INC/MEDICAL Unsecured          334.00           NA             NA           0.00       0.00
 CERTIFIED SERVICES INC/MEDICAL Unsecured          306.00           NA             NA           0.00       0.00
 CHOICERECOV                     Unsecured          43.00           NA             NA           0.00       0.00
 CITY OF CHICAGO PARKING TICKETS Unsecured      2,800.00            NA             NA           0.00       0.00
 CK AUTO PLUS                    Unsecured      2,000.00            NA             NA           0.00       0.00
 COMCAST                         Unsecured         900.00           NA             NA           0.00       0.00
 COMMONWEALTH EDISON             Unsecured      2,400.00            NA             NA           0.00       0.00
 CREDIT CONTROL SERVICE/PROGRE Unsecured           757.00           NA             NA           0.00       0.00
 DIVERSIFIED CONSULTANT/COMCAS Unsecured           924.00           NA             NA           0.00       0.00
 EASYPAY/DVRA                    Unsecured         805.00           NA             NA           0.00       0.00
 ENTERPRISE CAR RENTAL           Unsecured         600.00           NA             NA           0.00       0.00
 FIFTH THIRD BANK                Unsecured      1,846.00            NA             NA           0.00       0.00
 FIRST PREMIER BANK/JEFFERSON CA Unsecured         513.00           NA             NA           0.00       0.00
 HERTZ RENT A CAR                Unsecured      2,600.00            NA             NA           0.00       0.00
 ILLINOIS TOLLWAY                Unsecured      1,500.00            NA             NA           0.00       0.00
 INTERNAL REVENUE SERVICE        Unsecured     15,000.00            NA             NA           0.00       0.00
 JVDB ASC/TURNER ACCEPTANCE      Unsecured      8,340.00            NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured      5,982.00            NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured      2,645.00            NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured      1,334.00            NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         573.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         528.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         394.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         342.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         176.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         138.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured         120.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured          98.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured          84.00           NA             NA           0.00       0.00
 MBB/MEDICAL PAYMENT DATA        Unsecured          83.00           NA             NA           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-07521        Doc 32      Filed 02/27/19     Entered 02/27/19 08:28:44              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/27/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
